McDONALD, J.,
dissenting, in which HARRELL and BARBERA, JJ., join.
Under current Maryland law, a defendant charged with a specific intent crime is not guilty of the offense if the defendant is so intoxicated, at the time of the act, that the defendant lacked the necessary intent. State v. Gover, 267 Md. 602, 298 A.2d 378 (1973). Under Maryland Rule 4-325(c), a trial court must instruct the jury concerning intoxication and specific intent crimes if the defendant requests such an instruction and there is sufficient evidence to allow a jury to find that the defendant lacked specific intent for that reason. As the majority explains, a defendant need only be able to point to “some evidence,” even if that evidence is overwhelmed by evidence to the contrary.
*564The evidence of intoxication at the trial of this case included consumption of at least three 40-ounce containers of beer in an evening (in addition to other alcoholic beverages), a blood alcohol level of twice the legal limit for driving, and the appearance of being about to pass out. The majority makes the best case that can be made, as did the State in its presentation, for the proposition that such evidence falls short of the “some evidence” standard. But I am not convinced. A reasonable juror might well be persuaded that, in light of the other evidence produced at trial, Bazzle had the requisite intent, despite his drunken state. That, however, is a different question from whether an instruction on voluntary intoxication should have been given under the “some evidence” standard.
It may be that the reluctance to find that the “some evidence” standard is met here is, at root, discomfort with the current Maryland law on voluntary intoxication and specific intent crimes.1 Perhaps it is appropriate to revisit that law. As one commentator has noted, “[o]n perhaps no other legal issue have courts so widely differed, or so often changed their views, as that of the legal responsibility of intoxicated offenders.” Keiter, Criminal Law: Just Say No Excuse: The Rise and Fall of the Intoxication Defense, 87 J.Crim. L. & Criminology 482 (1997); see also Montana v. Egelhoff, 518 U.S. 37, 116 S.Ct. 2013, 135 L.Ed.2d 361 (1996) (voluntary intoxication defense not required by due process); Note, Law on the *565Rocks: The Intoxication Defenses are Being Eighty-Sixed, 55 Vand. L.Rev. 607 (2002). Unless we are willing to reconsider the merits of the intoxication defense — and first allow the parties an opportunity to address that possibility — I would reverse and order a new trial.
Judge HARRELL and Judge BARBERA have indicated that they join this opinion.

. The out-of-state cases cited in the majority opinion reflect a similar discomfort, but are distinguishable in various respects from this case. Unlike this case, in those cases state law classified voluntary intoxication as a disfavored defense, the defendant failed to ask for the instruction, or there was scant evidence of consumption State v. Davis, 81 Ohio App.3d 706, 612 N.E.2d 343, 348 (1992) (under Ohio law, voluntary intoxication is considered a "suspect” defense and a trial court’s refusal to give an instruction on that defense is reviewed under a lenient abuse of discretion standard); Kreijanovsky v. State, 706 P.2d 541, 544 (Okla.Crim.App.1985) (trial court not required to give instruction sua sponte under facts of case); State v. Williamson, 668 S.W.2d 597, 599 (Mo.Ct.App.1984) (defendant claimed to have consumed two beers); State v. Netter, 79 So.3d 478, 482-83 (La.Ct.App.2011) (no evidence introduced that defendant actually ingested anything to produce intoxicated appearance).